DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 and 8 are objected to because of the following informalities:  
As per claims 3 and 8, limitation “HTP” in the claims should be written as “HPT”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 18, the limitation “communicating to the device the least possible privileges represented by the combination of the retrieved page access permissions and the retrieved page table permissions” is indefinite because it is unclear whether “least are sent (i.e. communicated) to the device” or “communicate to the device having least possible privileges”. 
In the other words, it is unclear whether the limitation recites “communicating (e.g. sending), to the device, least possible privileges, wherein the least possible privileges represented by the combination of the retrieved page access permissions and the retrieved page table permissions” or the limitation recites “communicating to the device having least possible privileges, wherein the least possible privileges represented by the combination of the retrieved page access permissions and the retrieved page table permissions”.

Claim 18 recites the limitation "the least possible privileges" in line 18, the last limitation of the claim.  There is insufficient antecedent basis for this limitation in the claim.
All dependent claims are rejected as having the same deficiencies as the claims they depend from.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-7, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jayasena et al. (US Pub. 20190018800).

As per claims 1 and 6, Jayasena et al. disclose a system comprising: 
dynamic random access memory (DRAM) for storage of data (See paragraph 0017 and Fig. 1, item 110); 
an Input/Output Memory Management Unit (IOMMU) coupled to the DRAM (See Fig. 1, IOMMU 125); and 
a host-to-device link (See Fig. 1, the communication link between accelerator 134 and host processor 105) to couple the IOMMU with one or more devices (See Fig. 1, accelerator devices 135) and to operate as a translation agent on behalf of the one or more devices in connection with memory operations relating to the DRAM (See paragraphs 0025, wherein the IOMMU with TLB of accelerator operate as translation agent by caching and providing virtual to physical translation), including: 
receiving a translated request from a discrete device of the one or more devices via the host-to-device link, wherein the translated request specifies a memory operation and a physical address within the DRAM pertaining to the memory operation (See paragraph 0032, wherein the accelerator is a discrete device that requests a memory 
determining page access permissions assigned to a context of the discrete device for a physical page of the DRAM within which the physical address resides (See paragraph 0025, wherein page access permissions respective to an associated accelerator is determined. A context of the discrete device is the metadata about the device); 
allowing the memory operation to proceed when the page access permissions permit the memory operation; and blocking the memory operation when the page access permissions do not permit the memory operation. See paragraph 0025, wherein only permitted access is granted. Therefore, access is allowed if permitted and block if not permitted.

As per claims 2 and 7, Jayasena et al. disclose the system of claim 1, wherein the IOMMU/translation agent makes use of a host permission table (HPT) that associates a page permission entry with each physical page of a plurality of physical pages of the DRAM and each of a plurality of contexts of the discrete device (See paragraph 0033, wherein the IOMMU (i.e. translation agent) makes use a page table (i.e. HPT) to determine page permission entry to the DRAM and each of plurality of contexts of the discrete device (See paragraph 0025, wherein the contexts can be the permitted access types assigned to the accelerator)) and wherein said determining See Fig. 5 and corresponding paragraphs 0038-0044).

As per claim 5, Jayasena et al. disclose the system of claim 2, wherein the discrete device comprises a graphics processing unit (GPU). See Fig. 1, accelerator 135 is the GPU.

As per claim 13, Jayasena et al. disclose a method comprising: 
maintaining on behalf of software of a host system, by a translation agent of the host system, a host permission table (HPT) (See paragraph 0033, the IOMMU and the TLB together perform as a translation agent on behalf of software (i.e. OS) of a host system. It is noted that the host software does not have to perform the translation as it is handled by the TLB or IOMMU) that associates a page permission entry containing page access permissions with each physical page of a plurality of physical pages in a memory of the host system and each of a plurality of contexts of a plurality of devices coupled to the host system; 
receiving, by the translation agent, a translation request from a device of the plurality of devices via a host-to-device link, wherein the translation request specifies a virtual address to be translated to a physical address within the memory (See paragraphs 0032-0033, wherein the translation request is received by the accelerator via host-to-device link for the physical address of the content in the system memory) See paragraph 0025, wherein a context of the device is the metadata about the device);
translating, by the translation agent, the virtual address to the physical address; and using, by the translation agent, the translation request as a hint the device will soon request a memory operation involving the physical address (See paragraph 0032, wherein it is readily apparent that sending a request to translate the virtual address physical address is an indication (i.e. hint) the device will soon request a memory operation once the device has the physical address (or page) from backing storage) and avoiding a future HPT cache miss by proactively retrieving a page permission entry from the HPT corresponding to the context of the device and a physical page in which the physical address resides and storing at least a portion of the page permission entry within the HPT cache. See paragraph 0036-0037 and Fig. 4, steps 455, wherein the translated address is cached at the TLB to avoid future TLB cache miss.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8, 10-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jayasena et al. in view of Kegel et al. (US Pub. 20130080726).

Kegel et al. disclose wherein the HTP is organized as a multi-level hierarchical table. See paragraph 0052, wherein the page tables implement multi-level translation, hence a multi-level hierarchical table.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jayasena et al. to include the teaching of Kegel et al. in order to arrive at the current invention. The motivation of doing so is to allow the recent data to be easily and quickly accessed from the top to improve system throughput.

As per claim 10,  The method of claim 8, further comprising responsive to said locating, storing, by the translation agent, at least a portion of the page permission entry within a dedicated HPT cache associated with the translation agent. See paragraph 0037 and Fig. 4, steps 455, wherein after locating the physical address the entry in the TLB (i.e. HPT cache) is updated with encrypted physical address with page permission information encrypted within.

As per claim 11, Jayasena et al. disclose the method of claim 8, wherein the translation agent comprises an Input/Output Memory Management Unit (IOMMU). See Fig. 1, IOMMU 125.

See Fig. 1, accelerator 135 is the GPU.

As per claim 14, Jayasena et al. do not particularly disclose the method of claim 13, wherein the HPT is organized as a multi-level hierarchical table.
Kegel et al. disclose wherein the HPT is organized as a multi-level hierarchical table. See paragraph 0052, wherein the page tables implement multi-level translation, hence a multi-level hierarchical table.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jayasena et al. to include the teaching of Kegel et al. in order to arrive at the current invention. The motivation of doing so is to allow the recent data to be easily and quickly accessed from the top to improve system throughput.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jayasena et al. in view of Gopal et al. (US Pub. 20190243780).
As per claim 4, Jayasena et al. do not particularly disclose the system of claim 2, wherein the host-to-device link comprises a Peripheral Component Interconnect Express (PCIe) interface or a cache-coherent interface.
Gopal et al. disclose a PCIe interface connecting GPU (i.e. accelerator) to the host resources and IOMMU. See Fig. 2, items 208, 2012, 128 and 132.
.
Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jayasena et al. in view of Kegel et al. (US Pub. 20130080726) and further in view of Gopal et al. (US Pub. 20190243780).
As per claims 9 and 15, Jayasena et al. do not explicitly disclose the method of claim 8, wherein the host-to-device link comprises a Peripheral Component Interconnect Express (PCIe) link and wherein said locating further comprises: 
identifying, by the translation agent, a base address of a top level of the multi-level hierarchical table based on a Bus/Device/Function identifier contained within the translated request; and
walking, by the translation agent, the multi-level hierarchical table starting at the top level.
Kegel et al. disclose identifying, by the translation agent, a base address of a top level of the multi-level hierarchical table based on a Bus/Device/Function identifier contained within the translated request; and walking, by the translation agent, the multi-level hierarchical table starting at the top level. See paragraph 0052.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jayasena et al. to include the teaching of Kegel et al. in order to arrive at the current invention. The 
Jayasena et al. and and Kegel et al. do not particularly disclose the host-to-device link comprises a Peripheral Component Interconnect Express (PCIe) link.
Gopal et al. disclose a PCIe interface connecting GPU (i.e. accelerator) to the host resources and IOMMU. See Fig. 2, items 208, 2012, 128 and 132.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jayasena et al. to include the teaching of Gopal et al. in order to arrive at the current invention. The motivation of doing so is to improve system bandwidth and throughput since PCIe is providing more data lanes than ordinary PCI or AGP interface/connector.

Allowable Subject Matter
Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As per claims 16 and 17, TLB 155 of Jayasena et al. (See Fig. 1) and IOTLBs 24 of Kegel et al. (See
Claims 18-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
As per claim 18, if amended to overcome the 35 USC 112(b) rejection, the would be allowable limitation of claim 18 is “facilitating dynamic building of the HPT by system software running on the host system, by the translation agent, by: proactively retrieving page access permissions from the HPT corresponding to the context of the device and a physical page in which the physical address resides; proactively retrieving page table permissions for the context of the device corresponding to the physical page; and communicating to the device the least possible privileges represented by the combination of the retrieved page access permissions and the retrieved page table permissions.”
Claims 19-20 would also be allowable for the same reasons as claim 18 by the virtue of their dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh D. Vo whose telephone number is (571)272-0708.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thanh D Vo/Examiner, Art Unit 2139     

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139